Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document Page 1 of 21

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEW HAMPSHIRE
In re:
Mary E. Sherbourne, Bk. No.19-10021-BAH
Debtar Chapter 13

NOTICE TO ADDED CREDITORS

A bankruptey case concerning the debtor(s) listed above was filed on January 7, 2019. On February 3, 2019,
the schedule or list of creditors filed by the debtor(s) was amended to include your name.

Among the documents attached to this notice is the Notice of Chapter 13 Bankruptcy Case provided to all
creditors upon the filing of this case. The Notice of Chapter 13 Bankruptcy case has important information about
the case for creditors, including information about the meeting of creditors and deadlines. Read both pages
carefully. Because you were added as a creditor after the commencement of this case, the meeting of creditors may
have been held, and deadlines listed may be close or have already expired. The deadlines applicable to you are
listed below.

1. Claims.

Ol This is a no asset case. It is unnecessary to file a claim now. If it is determined there are assets to
distribute, creditors will receive a notice setting a deadline to file claims,
or
[x] This is an asset case, The deadline to file a proof of claim is March 18, 2019.' A proof of claim
form may be obtained at WWW.USCOUrtS gov or on the court’s web site at www. nhb.uscourts, gov.

2. Discharge. The deadline for filing a complaint objecting to the discharge of the debtor(s) and/or to have a
debt declared non-dischargeable is April 8, 2019

3, Bxeniphions, The deadline to object to an exemption in property claimed by the debtor(s) is March 11,
2019.

Any documents must be filed by the above-stated deadlines with the Clerk, United States Bankruptcy Court, Warren
B, Rudman U.S. Courthouse, 45 Pleasant Street, Room 200, Concord, NH 03301.

Date: February 3, 2019 ‘s William B NHO7686
Attorney or Pro se Debtor Signature
illiam BNHO7686
Print Name
Address: 444 Clinton Road
Antrim NH 03440-3510
Tel. No.: (603) 588-2168

 

' If the meeting of creditors has been held, extend the deadline seventy (70) days from the date of the amendment for the added
creditor. Otherwise, enter the date from the Notice of Bankruptey Case.

* If the meeting of creditors has been held, extend the deadline sixty (60) days from the date of the amendment for the added
creditor in Chapter 7, 12, 13, or 11 personal bankruptcy cases only. Otherwise, enter the date from the Notice of Bankruptey
Case, Not applicable to business cases,

* Tf the meeting of creditors has been held, extend the deadline thirty (30) days from the date of the amendment for the added
creditor in Chapter 7, 12, 13, or 11 personal bankruptcy cases only. Otherwise, enter the date from the Notice of Bankruptey
Case. Not applicable to business cases.

 

LBF 1009-1B (Eff. 12/1/17)
Page 2 of 21

-19- - : iled: 02/06/19 Desc: Main Document
CaSCabe: HPO MB ARP Doce 4 Kiled: OL/O8/19 Bese: Cr 13 eet Mtg Page 1 of 2

 

 

 

Information to identify the case:

Debtor 4

Mary E. Sherbourne

 

Social Security number or ITIN XExX—xN=9959

 

 

FirstName  Mindla Name Last Name EIN 2-H
Debtor 2 Social Security number or (TIN
(Spouse, if filing) FirstName Middle Name Last Name EIN

United States Bankruptcy Gourt District of New Hampshire Live Database

Case number: 19-10021-BAH

Official Form 3091

Date case filed for chapter 13 January 7, 2019

 

Notice of Chapter 13 Bankruptcy Case 12/17
For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors,
the meeting of creditors and deadlines. Read both pages carefully.

Confirmation of a chapter 13 flan may result
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline

their debt excepted from
information.)

To protect your rights, consult an attorney.
iP EI

through PACER (Public Access to Court

debtors, and trustees, including information about

stay against most collection activities, This means thet

in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 ULS.C. §
specified in this notice, Creditars who want to have

discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more

All documents filad in the case may be inspected at the bankruptcy clerk's office at tha address listed below or
ectronic Records at ww pacer.gov).

 

The staff of the bankruptcy clerk's office cannot give legal advice,

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification

Numbers, which may appear on a version of this notice. However, the full

filed with the court.

numbers must not appear on any document

Do not file this notice with any presi of claim or other filing in the case. Do not include more than the last four ay sh of
‘an i

a Social Security or Individual
with the court,

payer Identification Number in any document, including attachments, that you file

 

 

 

 

 

 

this case at this office or online at
Wi Decency.

 

About Debtor 1: About Debtor 2:
1. Debtor's full name Mary E. Sherbourne
All other names used in the
. Wi
Zz last 8 years fka Mary E. Wardman
111 Old Pound Road
3. Address Antrim, NH 03440
4, Debtor's attorney Wiliam Bk Contact phone (603) 588-2168
Name and address Antrim, NH 03440-3510 Email: wmbryk@gmail.com
5. Bankru tcy trustee Lawrence P, Sumski Contact phone (603) 626-8899
Name and address Trustee : : :
1000 Elm Street Email; SumekiCh13@gmail.cam
10th Floar
Manchester, NH 03104
6. Bankruptcy clerk's office ih a
Documents in this case may be filed : 0pm
at this address. ~ Pleasant Street
‘You may inspect all records filed in ae Contact phone 603-222-2600

Concord, WH 03301-2044
Date: January &, 2019

 

Official Form 3091

For more information, see page 2

Notice of Chapter 13 Bankruptcy Case page 1

 
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document Page 3 of 21
Case: 19-10021-BAH Doc #: 4 Filed: 01/08/19 Desc: Ch 13 First Mtg Page 2 of 2

 

 

 

Debtor Mary E. Sherbourne Case number 19-10021-BAH
7. Meeting of creditors Location: i ,

Debtors t attend the tingto Februa , 201 : James C. Cleveland Federal Bullding, 53

be questioned under cat FEE nit ebruary 7, 2019 at 10:30 AM Paeeant Street, Room 3124, Concord, NH

, t : F . :
Credibors ay Me hike not ‘The meeting may be continued or adjourned to a later date. If
required to do so. 80, the date will be on the court docket,
“Please bring a valid photo ID and enter through the adjacent Warren B. Rudman Courthouset

8. Deadlines Deadline to file a complaint to challenge Filing deadline: April 8, 2049

Tha bankruptcy clerk's office must i *
receive these documents and any dischargeability of certain debts:

required filing fee by the following § You must file:
deadiines. * amotion au assert that the debtors are not entitled to receive a discharge
under U.S.C. § 1328(f), or

* @ complaint if you want to have rticular debt d from di

under 11 U.S.C. § 523(ay?) or a oe ae
Deadline for all creditors to file a proof of claim Filing deadline: March 18, 2019
(except governmental units):

pene for governmental units to file a proof of Filing deadline: July 8, 2019
Claim:

 

Deadlines for filing proof of claim:
A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at

Te agus ow oF wewyLuscourts doy or any bankruptey clerk's office.
you do not file a proof of claim by t Ine, you might net be pald on your claim. To be paid, you must file a
proof of claim even if yaur claim Is listed in the schedules that the debtor filed.

Secured creditors retain rights in their collateral repariess of whether they file a proof of claim, Filing a proof of
claim submits the creditor to the jurisdiction of the nkruptey court, with consequences a in can explain. For
‘oe — “eg creditor who files 4 proof of claim may surrender important nonmonetary rights, including the
fight te a jury trial.

 

 

 

 

 

Deadline to object to exemptions: Filing deadline: 30 days after the
The law permits debtors to keep certain Property as exempt. If you conclusion of the
believe that the law does not authorize an exemption claimed, you mesiing of creditors
may file an objection.

9. Filing of plan Aes debtor pan ret filed a plan as of this date..A copy of the plan and a notice of the hearing on confirmation will

sant separately.
. Credit with a ion Ifyou are a creditor receiving a notice mailed to a forel address, file a motion asking the court to

” dares” foreig extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
questions about your rights in this case,

11. Filing a chapter 13 Chapter 13 allows an individual with regular income and debts below a specified amaunt to adjust debts

bankru ptcy case according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the

plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
debtor will remain in possession of the property and may continue to operate the business, ifany, unless the
court orders otherwise.

Exem rope The law allows debtors to keep certain property as exempt. Fully exempt pro will not be sold and distributed
ia. Pt property to creditors, even if the case Is converted to chapter 7. Dabinee punt file a list of property claimed as exempt.
You may i ct that list at the bankruptey clerk's office or online at . you beliewe that the law
Goes Mot authorize an exemption that debtors claimed, you file an objection e the deadline.

. Di of Confirmation of a chapter 13 may result in a discharge of debts, which may include all or part of a debt.
a3 scharge of debts However, unless the court lanoiee the debts will not be discharged until all payments under the plan
are made. A discharge means that creditors may never {ry to collect the debt from the epee except
46 provided in the plan. If you want to have B pecteaeat debt excepted from discharge under 11 U.S.C.
S24a)(2) or (4), you must file a complaint and pay the filing fee In the bankruptcy clerk's office by the deadline, If
you believe that the debtors are not entitled to a discharge of any of their dabts under 11 U.S.C. & 1328(f), you

must file a motion by the daadiine,

 

 

 

 

 

Official Form 3091 Notice of Chapter 13 Bankruptcy Case page 2
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document Page 4 of 21

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW HAMPSHIRE

In re:
Mary E. Sherbourne, Bk, No.19-10021-BAH
Debtor Chapter 13

AMENDMENT COVER SHEE I

An amendment to the following petition, lists, schedules or statements is transmitted herewith:

Voluntary Petition

Statement About Your Social Security Number!

Statement of Financial Affairs

Schedule A/B — Property"

Schedule C — Property You Claim as Exempt

Schedule D ~ Creditors Who Have Claims Secured by Property**

Schedule E/F — Creditors Who Have Unsecured Claims"

Schedule G — Executory Contracts and Unexpired Leases

Schedule H — Co-Debtors

Schedule | — Your Income**

Schedule J — Your Expenses™

Form 1224-1 (Chapter 7 Statement of Your Current Monthly Income)”

Form 122A-1Supp (Statement of Exemption from Presumption of Abuse Under § 707(b)(2))
Form 122A-2 (Means Test Calculation)

Form 122B (Chapter 11 Statement of Your Current Monthly Income)"

Form 122C-1 (Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period)’
Form 122C-2 (Chapter 13 Calculation of Your Disposable Income)

Summary of Assets and Liabilities

List of Creditors’

Statement of Intention for Individuals Filing Under Chapter 7

List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders in Chapter 9 or 11 Cases
Disclosure of Compensation of Attorney for Debtor

Other [Please specify: ]

| PL | | |

I

|

LTT TTT

In connection with the filing of this amendment, | acknowledge that | have read and understood the terms of LAR /009-/.

Date: February 3, 2019 /si William Bryk (BNHO7686)

Attorney or Pro se Debtor Signature
William Bryk (BNHO7686)
Print Name
Address: 444 Clinton Road

Antrim NH 03440-3510
Tel. No.: (603) 588-2168

 

' Amendment of the debtor's Social Security number requires that an amended LAF 3005-4 or Official Bankruptcy Form
121 — Statement About Your Social Security Numbers be submitted to the clerk's office, in addition to the filing of the
amendment. The amendment must comply with the final four digit Social Security number requirement of Bankruptcy
Rule 1005, while the copy mailed to affected parties must list the complete Social Security number,

* Attach Summary of Assets and Liabilities,

* Fee submitted for Amendment to Schedules D, E’/F or the List of Creditors. No fee is required to change the address ofa
creditor or to add the name and address af an attorney for a listed creditor.

“ Any amendment to Schedule | requires an amendment to Schedule J. Schedule I must always be filed with any
amendment to Schedule J.

 

LBF 1009-1 A (Eff. 11/1/16)
Mary E. Sherbourne

 

 

 

Debtor 1

First Name Middia Mame Last Hota
Debtor 2
(Spouse, if filing) First Name Middle Mame Lact Harmie

United States Gankruptey Court fer the: District of New Hampshire

[7] check if this is an

 

 

 

Gircemumber _1s-19021 amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/5

 

Be as complete and accurate as Possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could resultin a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more Space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the loft. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known),

Ee All of Your PRIORITY Unsecured Claims

1, Do any creditors have priority unsecured claims against you?

No. Go to Part 2.
C] Yes,

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim itis. Ifa claim has both priority and nonpriority amounts, list that claim here and show bath priority and
hehprorty amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out tha Continuathon Page of Part 1. If more than one creditor holds a particular claim, list the other crediters in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority
amount amount
a1
Last 4 digits of account number SS le
Pricrily Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
CO Contingent
ty State ZIP Code Unliquictated
Who incurred the debt? Check one, Disputed
Debtor 1 only Type of PRIORITY unsecured claim:
C2 bebtar 2 only Domestic support obligations
(2) Debtor + and Debtor 2 only Taxes and certain other debts you owe the government
Clatieast one of the debtors and another Oo Claims for death or parsonal injury while you were
Cl Check if this claim is for a community debt intoxicated
Is the claim subject to offset? C1 other. +paal
Clne
fez | Last 4 digits of account number & 5 5
Priority Cregitors Name When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
CO Contingent
C2) Untiquidated
City State ZIP Code | Disputed
o incurred the debt? Check one,
Oebior 1 only Type of PRIORITY unsecured claim:
C1 Debtor 2 only (FJ Domestic suppert abligations

LJ Debtor 1 and Debtor 2 only
(2) Atleast one of the debtors and anathar

C Cheek if this claim is for a community debt

Is the claim subject to offset?
L] Ne

Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

(J Taxes and certain other debts you owe the government

CO) Claims for death or personal injury while you were
intoxicated

CD other, Specify

page 1 of 11
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document Page 6 of 21
Debtor; CAs@tyEQstd@@ieBAH Doc #:13 Filed: 01/26/19 Desc:.Main.Qocumemto2t Page 17 of 33

First Name Maddie Name Last Mame

 

 

List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have henpriority unsecured claims against you?

be No. You have nothing to report in this part. Submit this form to the court with your other schedules,
Yas

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor Separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included In Part 1. lf more than one creditor hokis a particular claim, list the other creditors In Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2,

Bank of America Total claim

Last 4 digits of account number 4918

 

3 14,739.36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriotily Gredwors Name
‘Ata: Baar: : When was the debt incurred? 11/22/2017
Number Street
100 North Tryon Street
As of the date you file, the claim is: Check all that apply.
Charlotte NG 28255 (CO) Contingent
ily Stale ~ ZIP Code 1 Uniiquidated
Who Incurred the debt? Check one. CF) disputed
L7] Debtor 1 only
CS raters only Type of NONPRIORITY unsecured claim:
(Debtor + and Debtor 2 only CO student toans
(2 at least one of the debtors and anether O Obligations arising out of a separation agreement or divorce
that you did not report as Priority claims.
C1 Check if this claim is for a community debt Debts to pension or profit-sharing plans, and other similar debts
LZ oner, Specity Credit Card Debt
Is the claim subject to offset?
[¥] Ne
|_] ves
}2_| Central Financial Contr Last 4 digits of account number 2124,1170,5962 359531
When was the debt incurred? OB/2017
Nonororty Creditors Name
Atin: Collection Dept,
hurse Sree
As of the date file, the claim is: Check all that ;
PO Box 660873 cae yea * ener
Dallas ™ 75266-0873 Oo oe
fas ila oO Unliquidated
incurred the debt? Check one, C1 disputed
Debtor 1 only T ‘
ype of NONPRIORITY unsecured claim:
TI Debtor 2 onty CO student ioans
CO Debtor 1 and Debtor 2 only Sa i :
Obligations arising out of a separation agreement or divorce
(7) At teast one of the debtors and another that you did not repert as priority claims
CO Check if this claim is for a community debt Gebts to pension or profit-sharing plans, and other similar debts
[2] other, Specify Medical Services
Is the claim subject to offset?
Ne
fs] cea Hospital
Last 4 digits of account number $20.00
Nonpriorty Creditors Name When was the debtincurred? 12/2017 _
Attn: Patient Accounts
Number Street
250 Pleasant Street As of the date you file, the claim is: Check all that apply,
Concord NH 03301-7539 | Contingent
Se Peds ;
Who incurred the debt? Check one. 2) unliquidated
G7] Debtor 7 only O raed
[1 Debtor 2 only Type of NONPRIORITY unsecured claim:
CO Debtor 1 and Debtor 2 only CD student oans
(71 Atieast one of the debtors and another Oo Obligations arising out of & separation agreement or divorce
thet you did not report as priority claims
C1 Check if this claim is for a community debt [) Debts to pension or profit-sharing plans, and other simiar debts
Is the claim subject to offset? J) other. Specify Medical Services
Ly] No
[_} Yea

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page = of 11_
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document
Debtor; asetyEOsidiieitileBAH Doc #: 13 Filed: 01/26/19

 

Find Meme Waddle Sarre Last Name

List All of Your NONPRIORITY Unsecured Claims

Page 7 of 21
Desc:.Main,Pocumemto21 Page 18 of 33

 

 

3. Do any creditors have nonpriority unsecured claims against you?

Ht No, You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4 List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one
honpriorty unsecured claim, list the creditor Separately for each claim, For each claim listed, identify what type of claim itis. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

[4.4 Concord Hospital Family Health Genter

 

 

Nonprionty Creditors Nana
Attn: Patient Accounts

Number Street
15 Antrim Road

 

 

 

Total claim
t 4 di
Last 4 digits of account number s Unknown
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

 

 

 

 

 

 

 

 

 

 

Hillsboro NH O3244

City Siae BP code CD Contingent
PE
Who incurred the debt? Check one. 3 ae
= ae. ie Type of NONPRIORITY unsecured claim:
a — sont 5 one i out of & separation a ent or divorce
(1 atleast one of the debtors and anather r iat you cid ok eit as ofnty Sore
k if thi: ls fi Debts to pension or profit-sharing plans, and other similar debts

C1 Check if this claim is for a community debt = Specty Medical & :

Is the claim subject to offset?
[yl] Me
Ce

5 DIRECTV Last 4 digits of account number 5 150.00 _

Nonpriorily Gradiors Mane When was the debt incurred? eieO17

Altn: Collection Dept.

Number Streat

PO Box 8550 As of the date you file, the claim is: Check all that apply.
Greenwood Village co 80155-6550 CD Contingent

ity Sake Poo ~SCCD) UU rliquideted

Who incurred the debt? Check one. CO Disputed
= Panton oie Type of NONPRIORITY unsecured claim:

Debtor 2 only
Cie oe ee ia ee oul of a separation nt or di
iga ing agreement or divorce
CJ Atleast one of the debtors and another that you did not report as priority claims
OO Check if this claim is fora community debt Oo Debis to pension of profit-sharing plans, and other similar debis
aeanean elbaaca uals [7] Other. Specify Cable / Satellite Services
m subject to o
[¥] No
ks | Dartmouth-Hitcheack Last 4 digits of account number S362 375.94

Nenprorly Creditors Name When was the debtincurred? 03/6/2018

1 Medical Center Drive

Number Steal

As of the date you file, the claim is: Check all that apply.
Lebanon = 03756 CD contingent
ZF toda ‘

Who incurred the debt? Check one, C1 Uniiquidated

[2] Debtor 4 only C1 disputed

C2 Debtor 2 only Type of NONPRIORITY unsecured claim:

CO Detter 4 and Debtor 2 anly
Oo At least one of the debtors and another
CO check if this claim is for a community debt

Is the claim subject to offset?
al No
L] ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

CD Student loans

Oo Obligations arising out of a separation agreement or diverce
that you did mot report as prionty claims

DC Debts to pension of profit-sharing plans, and other sim@ar debts

EZ] other, Specify Medical Services

page 3 of 11
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document

Page 8 of 21

Debtor) Casey FosidatiteBAH Doc #:13 Filed: 01/26/19 Desc..Main Pocumemtozi Page 19 of 33

 

First Meme Maddie Mame Leet Mame

Eas -: All of Your NONPRIORITY Unsecured Claims

 

 

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 4.1f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

[4.7 Enterprise Rent-a-Car

 

 

Nonpriority creditors Name
Altn: Aects Receivable

 

Number Sireat
10 Navigator Road

 

Londonderry NH 03053

 

City Slate IP Goda

Who incurred the debt? Check one.

7] Debtor 7 only

CO Debtar 2 only

CO Debtor 4 and Debtor 2 only

(2) Atieast one of the debtors and another

CO Check if this claim is for a community debt

Is the claim subject to offset?
No
CO Yeas

[¢ B | Eversource

 

Nonprowty Gredilore Nama
Attn: Bankruptey Dept.

 

 

 

Total claim

Last 4 digits of account number 2N5G
11/2017

$160.19
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O Contingent

(2) Unitiquidated

C2] Disputed

Type of NONPRIORITY unsecured claim:

CJ Student toans

CO Obtigations arising out of a separation agreement or divorce
that you did not report as priority claims

C betts ta Pension of profit-sharing plans, and ofher similar dabis

[2] Other, Specity

Last 4 digits of account number 1087 $199.22

When was the debtincurred? 12/2017

 

 

 

 

 

Number Breet
PO Box e50047 As of the date you file, the claim is: Check all that apply.
Dallas TX 75266-0047 C1 Contingent

City Stain ZIP Code CD Untiquidated

me a debt? Check one. 7) pisputed

Debtor 1 only
Type of NONPRIORITY unsecured :
(2 Debtor 2 only mie a
(CO Debtor 1 and Debtor 2 only 5 pie i an ag
gations arising out of a seperation agreament or divorce
(7) Atleast one of the debtors and another that you did not report as priority claims
CO Check if this claim is for a community debt (C1 Debts to pension of profit-sharing plans, and other similar debts
Other. Spacity Utility Services

Is the claim subject to offset? a OOne Senet UY

Ly] Ne

[| Yeu

49 Fingerhut Last 4 digits of account number 5300.00

Nonpriorily Grediiers Name When was the debtincurred? 12/2017

Attn: Billing Dept.

Numbar Street

6250 Ridgewood Road As of the date you file, the claim is: Check all that apply.

Saint Cloud MN 56303 CO contingent

“Slate Tir Code ;

Who incurred the debt? Check one. 2) uniiquidated

7] Debtor 4 only CO disputed

CF) Debtor 2 only Type of NONPRIORITY unsecured claim:

[I Debtor 1 and Debtor 2 only
71 Atieast one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?
LW] no
LI Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

(2) Student loans

C1 obligations arising out of a separation agreement or divorce
that you did mot report as priority claims

CD debts to pension or eee: and other similar cebts

EZ] other, Specity Suppliers and Vendors

page 4 of 11_
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document Page 9 of 21

 

Debtor CaSsetyEQSi@@@ieBAH Doc #: 13 Filed: 01/26/19 Desc, Vain, Documemtozt Page 20 of 33

First Mame Middle Nema Last Name

Ee All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

a No. You have nothing to report in this part. Submit this form to the court with your ather schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one

nonpriority unsecured claim, list the creditor Separately for each claim.
inciuded in Part 1. lf more than one creditor holds a particular claim, lis

claims fill out the Continuation Page of Part 2.

 

 

 

 

For each claim listed, identify what type of claim it is. Do not list claims already
t the other creditors in Part 3.1f you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

 

 

Total claim
HGS Preferred Care
[WSESLS Last 4 digits of account number E440 17.90
voriprig ¥ = .
Attn: Patient Accounts When was the debt incurred?
Number Sireat
PO Box 564
y itis oes As of the date you file, the claim is: Check all that apply.
Kean 1
City State iP Code (CJ Contingent
Who incurred the debt? Check one, = Medi
EZ] Debtor 1 only Type of NONPRIORITY red claim:
CO Detter 2 nity oO Unsecured claim:
(1 Debtor 1 and Debtor 2 only 4 pecan en ,
Obligations arising out of 8 separation agreement or diverse
(3) Atieast one of the debtors and another drekscu dif crac onedine
CO Check if this claim is fora community debt C1 debts to Pension or profit-sharing plans, and other similar debts
TZ] other, Specity Medical Servicas
Is the claim subject to offset?
i] No
C] Yes
[4.1 | Monadnock Community Hospital Last 4 digits of account number 7000 3183.60
Ronoioity Gredinvs Hane When was the debt incurred? 04/2017
Attn: Patient Accounts
Number ” Sinead
452 Old Street Road As of the date you file, the claim is: Check all that apply.
Peterborough NH 03458 C1 Contingent
iy Sale Zip Code CO Untiquidated
Who incurred the debt? Check ane, C Disputed
[2] Debtor 1 only of NONPRIORITY laim:
(71 Datior 2 only Type unsecured claim:
(7) Debtor 1 and Debtor 2 only 5 Saco 4 at
Obbigations arising out of a Separation agreement or diverce
C1 Atleast one of the debtors and another that you did not report as priority claims
(9 Check if this claim is for a community debt = Debts to re) rl plans, and other similar debts
Other, i ical Services
Is the claim subject to offset? —
[¥] No
TJ Ves
hig Monadnock Community Hospital Last 4 digits of account number 0001 5121.25
Nenpricdty Grediors Name When was the debtincurred? 04/11/2018
452 Old Street Road
humber  Sireat
As of the date you file, the claim is: Check all that apaly.
Peterborough NH 034538 ( contingent
Sle TIF Cade tee
Who Incurred the dana? Chas ans, CS) unliquidated
[2] Debtor 4 onty C1 disputed
CO Detter 2 only Type of NONPRIORITY unsecured claim:
(1 Debtor 1 and Debtor 2 only CO student loans
(3 Atleast one of the debtors and another ome arising out of a separation agreement or divorce
you did not report as priority claims
Cl Check if this claim is for a community debt C1 pets to pension or haring plans, and other similar debts
Is the claim subject to offset? [2] other. Specity Medical Services
LY] Na
L] ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 5 of 11
Cc

Debtor 4

Saty PosidiigitieBAH Doc #: 13

ase: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document
a Filed: 01/26/19 Desc:,Main,Pocumemto2 Page 21 of 33

Page 10 of 21

 

Pitt Mame Middle Marre Last Name

List All of Your NONPRIORITY Unsecured Claims

 

 

3, Do any creditors have nonpriority unsecured claims against you?
=

4. List all of your nonpriority unsecured claims in the

Yes

included in Part 1. If more than one creditor

 

 

 

 

No. You have nothing to report in this part. Submit this form to the court with your other schedules.

alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim, For each
holds @ particular claim, list the othe

claim listed, identify what type of claim it is. Do not list Claims already
F creditors in Part 3.1f you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

 

claims fill out the Continuation Page of Part 2,
Total clain
‘| Monadnock Community Hospital
=e ty Last 4 digits of account number 0001
Nonprionty Creditors Nanvw § 1 12.76
PO Box 746 When was the debt incurred? 04/11/2018
Number Suest
As of the date you fila, the claim is: Check all that apply,
Nashua NH 03061
Eiiy Slate ZIP toda CO Contingent
Who incurred the debt? Check one. 5 coe
Pal
o panies . on Type of NONPRIORITY unsecured claim:
C1 Debtor 1 and Debtor 2 only 5 es pee ‘s
Ons ansing Of a S@paration agreement or divorce
21 At teast one of the debtors and another that you did not report as priority claims
CO cheek if im i i C1 Debts to pension or profit-sharing plans, and other similar debts
a this claim is for a community debt fl Gar auay } a) Services
ls the claim subject to offset?
Ly] Ne
=] Yea
[4.14 Monadnock Community Hospital Last 4 digits of account number 7000 3230.60 i
Tanpretly Creditors Name When was the debt incurred? OB/e017
Attn: Patient Accounts
Number Street
PO Box 748 As of the date you file, the claim is: Check ail that apply.
Nashua NH 03061 CD Contingent
City Fists HP Cede CO unfiquidated
Who incurred the debt? Chack ane. CO Disputed
EZ] Debtor 1 only Type of NONPRI :
Cy Batic seis ype ORITY unsecured claim:
oO Debtor 1 and Debtor 2 only = rss loans oe
igations arising @ Reparation agraament ar divorce
(Atleast one of the debtors and ancther that you did not report as priority claims
(7 Check if this claim is for a community debt (2) Betts to pension or proft-sharing plans, and other similar debts
[4] other. Specity Medical Services
Is the claim subject to offset?
Ly] No
h. ig Monadnock Community Hospital Last 4 digits of account number 0001 $24.60
Nonprarily Creditors Name When was the debtincurred? 05/09/2018
PO Box 746
Number Sirest
As of the date you file, the claim is: Check all that apply.
Nashua Ne 03061 Cl vonnece
Who incurred the dabt? Check one. O ee
1] Debtor 1 only C Grapubed
C1 Detitar 2 only Type of NONPRIORITY unsecured claim:
CD Debtor 1 and Debtor 2 only C Student loans

CO Atleast one of the debtors and another

CO Check if this claim is fora community debt

Is the claim subject to offset?
Lv] Na
[ea Yes

Official Form 106E/F Schedule EF: Creditors

2) Obligations arising out of a separation agreemant or diverce
that you did not report as priority claims

oO Debts to pension or haring plans, and other simitar debts

LZ] other. specify Medical Services

Who Have Unsecured Claims page & of 11
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document Page 11 of 21
Debtor: Cas@tyEQsddeitieBAH Doc #:13 Filed: 01/26/19 Desc: Main.ocumemtoct Page 22 of 33

 

First Mame Middle Pasa Last Mam

ae All of Your NONPRIORITY Unsecured Claims

 

 

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.
fe

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor whe holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already

included in Part 1. if more than one creditor holds a particular claim, list

claims fill out the Continuation Page of Part 2.

 

 

 

 

the other creditors in Part 3./f you have more than three nonpriovity unsecured

 

 

 

 

 

 

 

 

 

 

Total claim
@ New England Wireless
: Last 4 digits of account number 6752 201
Nanprarity Creditors Name 5 18
Attn: Collection Dept. When was the debtincurred? O3/2017
Number Sireet
276 West Main Street
As of the date you file, the claim is: Check all that apply.
Hillsbora NH 03244
Chy Sine ZIP Code CZ Contingent
ete
Who incurred the debt? Check one. = _
2 ec pd Type of NONPRIORITY unsecured claim:
on
C1 Debtor oe ene eat 5 Lictincatl utof a separation agreement or divorce
ing oO OM Or Ova
(2 Atleast one of the debtors and another thal you did: nat report as priority claims
“ Debts to pension or profit-sharing plans, and other similar debts
(2) Check if this claim is for a community debt TZ othe, Telep rin conena
Is the claim subject to offset?
iy] Me
I ves
4.17 New Hampshire Derm Clinic PLLC Last 4 digits of account number 893 356.35
fiore eres When was the debtincured? 10/26/2017
454 Old Street Road
hamber Sireat
Suite 302 As of the date you file, the claim is: Check all that apply,
Newton MA 02458 (Cd Contingent
City Stale ZIP Code C1 uniiquidated
Who incurred the debt? Chack ane, C3 Disputed
EZ] Debtor 1 only Type of NONPRIORITY unsecured claim:
() Detter 2 only " = :
= a zany = ees sails ing out of a rabon agreement or divorce
ons
(2 Atleast one of the debtors and anther rare did not report as petorty claims
CO Check if this claim is fora community debt DC bebts to Pension oF profit-sharing plans, and other similar debts
G4] Other. Specity Medical Services
Is the claim subject to offset?
Ly] Na
bi. ig North Meadow Family Health Last 4 digits of account number sUnknown
Nonprisrily Craditor's Name When was the debt incurred?
Attn: Patient Accounts
Nurriber Sirest
154 Haneock Ad, Rt 202 North As of the date you file, the claim is: Check ail that apply.
Peterborough NH 03458 C1 contingent
Ee iste Pr Dede ee
W o incurred the debt? Check one, = mraqakieied
1] Debtor 1 only Disputed
CO Debtor 2 only Type of NONPRIORITY unsecured claim:
(CO Debtor 1 and Debtor 2 only (F) Student loans
(1 atieast one of the debtors and another CO Obligations arising out of a separation agreement or divorce
fhat you did mot report as priority claims
C0 Check if this claim is for a community debt CC] petits to pension er srofit-sharing plang, and other similar debts
is the claim subject to offset? EZ] other. Specity Medical Services
ray
L] Yes
Schedule E/F: Creditors Who Have Unsecured Claims page 7 of 11

Official Form 106E/F
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document Page 12 of 21
Debtor CASsBtyEQsidi@itileBAH Doc #: 13 Filed: 01/26/19 Desc,.Main,Documemto2z1 Page 23 of 33

First Mame Maddie Name Leal Mame

 

 

List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part, Submit this form to the court with your other schedules,
Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who halds each claim. If a creditor has more than one
rae en ee the Shel separately for each claim, For each claim listed, identify what type of claim it is. Do not list claims already
uded iin _ more than one creditor holds a particular claim, list the other creditors in Part 3.If have more than three nonpri red

claims fill out the Continuation Page of Part 2. si ene en

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lard Ry Pe Total claim
4.7 mes Propane & Oil
Last 4 digits of account number 2994
Nonpronty Gradtors Name 7 ee Sra: 3218.64
Attn: Consumer Bankruptcy When was the debtincured? 12/2017
Aumier Street
PO Box 2948
As of the date you file, the claim Is: Check all that H
Concord NH 03302-2948 mee
cay Sisle HF code C Contingent
Who incurred the debt? Check ona. CE) Unieuisatea
PP) cenit ores C2 Dieputed
oO ae 2 ony Type of NONPRIORITY unsecured claim:
C2 Debtor 4 and Debtor 2 only a prea ;
Gans arising oul of a separation agreement or diverce
[1] Atleast one of the debtors and another that you did not report as priarity claims
CO Check if this claim is for a community debt C1 Debts ta pension or profit-sharing plans, and other similar debts
G2] Other. Specity Utility Services
Is the claim subject to offset?
fv] No
‘= Yes
[4.24 piala Palnology Barvices Last 4 digits of account number 6288 330.28
Honprionly Grediiers Name When was the debtincurred? 17/2017
Attn: Collection Dept,
Number Seni
PO Box 417496 As of the date you file, the claim is: Check all that apply.
Boston MA 02241-7498 C1 Contingent
City Site ZF code Oo Unliquidated
Who incurred the debt? Check one, (77 Disputed
[2] Debtor 1 only
[Cl Debtor 2 onty Type of NONPRIORITY unsecured claim:
(1 Debtor 4 and Dabtor 2 onty = Riders fone
Obligations: arising out of a separation agreement or divorce
[1 Atleast one of the debtors and another that you did not repert as priority claims
(] Gheck if this claim is for a community debt CJ Debts to pension ar profit-sharing plans, and other similar debts.
ify Medical Service
Is the claim subject to offset? (2) other: Specry Medion F
[¥'] Ne
|_| yes
4.21) TDs Telecom Last 4 digits of account number =400.00
Nongnanly Creditors Name When was the debt incurred? 12/2017
Attn: Collection Dept.
Number Sireai
PO Box 94510 As of the date you file, the claim is: Check all that apply.
Palatine iL 60094 Ph caveat
Hale 2 Code ee
Who incurred the debt? Check one. C1 Uniiquidated
[2] Debtor 4 only CI disputed
CO Debtor 2 only Type of NONPRIORITY unsecured claim:
2) Debtor 1 and Debtor 2 only CO Student toans
1 Atieast one of the debtors and anther (2) Obtigations arising out of a separation agreement or divorce
P - “ that you did not report as priority claims.
(CD Cheek if this claim is fora community debt (1) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? [Z] other, Specity Telephone / Intemet services
Fd No
L] Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 8 of 11
Case. 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document
Debtor 4

Page 13 of 21

asety Fosida@itieBAH Doc #:13 Filed: 01/26/19 Desc; Main, Documemto2: Page 24 of 33

 

iret Bornes: Miidhe Meena Last Name

Era All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

No. You have nothing to report in this part Submit this form to the court with your other schedules,

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one
nanpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. De not list claims already
included in Part 1. ff more than one creditor holds a particular claim, list the other creditors in Part 3.[f you have more than three nonpriority unsecured

claims fill oul the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
4.24 U.S. Cellular
Se ae Last 4 digits of account number 1307
Nonpronty Gredilors Name ge0d.01
Attn: Billing Dept. When was the debt incurred? O17
Number Street
Dept. 0205
As of the date you file, the claim is: Check all that apply.
Palatine IL 60055-0205
City Sista FIP Cade C9) Cantingent
Who incurred the debt? Check one. 2 feo
2 i se Type of NONPRIORITY unsecured claim:
CO debtor 1 and Debtor 2 only 2 Soe er fon ag cords
ns arising a separa reemeri ivarce
[7] At ieast one of the debtors and another tfiat you tic nok rept ass peiorisy elaine
CD Check if this claim is for a community debt C1 Debts to pension or profit-sharing plans, and other similar debts
(7) other. Specay Telephone / Internet services
Is the claim subject to offset?
Ly] no
LC) ves
Last 4 digits of account number 3,
Nonpeadty Cradiora Name When was the debt incurred?
humber Sirest
As of the date you file, the claim is: Check all that apply,
C Contingent
Cay fale ZIP Gada CO) Uniiquidated
Who incurred the debt? Check one, CD Disputed
(Detter 1 only ‘
PS ccteuecciy Type of NONPRIORITY unsecured claim:
plc
[_] Debtor 1 and Oebtor 2 only _ meee ing out of Paration agreement or divarce
& STsin La a 58 or
(5) Atteast one of the debtors and another that you did net report ae priority claime
CJ check if thie claim is for a community debt CI) Debts te Pénsion or profit-sharing plans, and other similar debts
Hl Oo Other. Specity
Is the claim subject to offset?
LI] Ne
+ Last 4 digits of account number .
Nonprority Creditors Name When was the debt incurred?
Nurnber Streat
As of the date you filo, the claim is: Check all that apply.
— oO ‘Contingent
ed TP Code
0 incurred the debt? Check one, 2 Valea
O Debtor 1 only Disputed
C1 debter 2 only Type of NONPRIORITY unsecured claim:
CO Debtor 4 and Debtor 2 only (2) Student loans
(1 Atleast one of the debtors and another (CC) Obtigations arising out of a separation agreement or divorce
that you did not report as priority clains.
CI) Check if this claim is for a community debt (1 debts to pension or profit-sharing plang, and other similar debts
is the claim subject to offset? CD Other. Specity
_] wo
__] ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 9 of 11
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document

Page 14 of 21

Debtor 1 CAMAYEQER@RbeBAH Doc #: 13 Filed: 01/26/19 Desc:.Main,Documentoz1Page 25 of 33

Firat Fiiasme Middle Mame Last Mama

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptey, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 4 or

Balanced Healthcare Receivables Collection Dept,

 

 

 

 

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Neerus
164 Burke Street Line 4.11 of (Check one): Part 1: Creditors with Priority Unsecured Claims
Number Steal [7] Part 2: Creditors with Nonpriority Unsecured Claims
Suite 201
Nashua NH o30e0 Last 4 digits of account number 8590
City ~ State ZIP Code
Balanced Healthcare Receivables Collection Dept. On which entry in Part 1 or Part 2 did you list the original creditor?
Name
164 Burke Street Line 4.14 of (Check one}: 1 Part 1: Creditors with Priority Unsecured Claims
ao ee [7] Part 2: Creditors with Nonpriority Unsecured
Suite 201 Claims
Neate NH 03060 Last 4 digits of account number 2865
City Stata 2P Code
Convergent Outsourcing Inc, On which entry In Part 1 or Part 2 did you list the original creditor?
Meare
800 SW 39th Street Line 4.22 of (Check one}: CO Part 4: Creditors with Priority Unsecured Claims
Number Streat [2] Part 2: Creditors with Nonpriority Unsecured
PO Box 9004 Claims
Renton WA 98057 Last 4 digits of account number 01 2o4
City Slate ZIP Gade
Dartmouth Hitchcock Patient Accounts On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1 Medical Center Drive Line 4.2 of (Cheek one (2 Pant 1: Creditors with Priority Unsecured Claims
Number Sireat [7] Part 2: Creditors with Nonpriority Unsecured
Claims
Lebanon nH GSTS6 Last 4 digits of account number 8624
City State ZIP Code
Law Offices Howard Lae Schiff, PC, Attn: Karen J. Wisniowski, Eon which entry in Part 1 or Part 2 did you list the original creditor?
Aare
PO Box 280245 Line 4.1 of (Check one): CX] Part 4: Creditors with Priority Unsecured Claims
huniber Stent [2] Part 2: Creditors with Nenpriority Unsecured
Claims
East Hartford oT 06128 Last 4 digits of account number 9071
City Stata ZIP Coda
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Gheck one): ([) Part 1: Creditors with Priority Unsecured Claims
Number Streat (2 Part 2: Creditors with Nonpriority Unsecured
Claims
gta le Last 4 digits of account number
City Stale ZIP Coda
3 On which entry in Part 4 or Part 2 did you list the original creditor?
Ire
Line ____ of (Gheck one): (F] Part 1: Creditors with Priority Unsecured Claims
—— ae () Part 2: Creditors with Nonpriority Unsecured
Claims
ay a FP Gade Last 4 digits of account number
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

page 10 of tt
Cage: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document
Bebter 1 Maly ESsddiiiiene BAH Doc

iieae Add the Amounts for Each Type of Unsecured Claim

 

Fest Hema Middle Marre Last Warm

#: 13 Filed: 01/26/19

Page 15 of 21

Desc:.Main,Pocumemoz Page 26 of 33

 

6. Total the amounts of certain types of unsecured claim
Add the amounts for each type of unsecured claim,

Total claims
from Part 4

Total claims
from Part 2

Official Form 10GE/F

6a. Domestic support obligations

6b. Taxes and certain other debts You owe the
government

6c. Claims for death or personal injury while you wera
intoxicated

Sd. Other. Add all other priority unsecured claims,
Write that amount here.

Ge. Total. Add lines Ga through 6d.

6f, Student loans

5g. Obligations arising out of a separation agreement
or divorce that you did not report as. priority
claims

Gh. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here,

&j. Total. Add lines 6f through 6i,

6a,

Gb.

6c,

6d.

Ge.

6g.

Gi.

6.

2
x
:

ott

0.00

 

0.00

 

 

 

 

 

 

 

 

 

 

; 0.00

+5 0.00
‘ 0.00
Total claim
1 0.00
; 0.00
7 0.00

5 18,090.19
i 18,090.19

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

&. This information is for statistical reporting purposes only. 28 U.S.C, § 159.

page 11 of 17
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document Page 16 of 21
Case: 19-10021-BAH Doc #: 16 Filed: 01/26/19 Desc: Main Document Page 1 of 2

Fillin this information to identify your case:

ngs Mary E, Sherbourne

First Pieter Middle Name

Dabtar 2
(Spouse, if filing) lirt Meme Meddiz Mame:

 

 

United States Bankruptey Court forthe: District of New Hampshire

Case number _ 19-10024 Check if this is an
tl knevan}

amended filing

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/5

Be as complete and accurate as possible. If two married people are filing together, both are
information, Fill out all of your schedules first; then complete the information on this form,
your original forms, you must fill out a new Summary and check the box at the top of this

EERE summa rize Your Assets

equally responsible for supplying correct
If you are filing amended schedules after you file
page.

Your assets
Value of whal you own
1, Schedule A/B: Property (Official Form 106A/B)

1a. Capy line 55, Total real estate, from Schedule 4/8 $ 144,700.00

ib. Copy line 62, Total personal property, from Schedule AB iocc.cccccccccccccccecc-- 3243 849.96

 

 

 

 

 

te, Copy line 63, Total of all property on Sa AN visor aasetersla tania pe ee re $ 9.96
Summarize Your Liabilities
Your liabilities

Amount you owe
2 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060}

2a, Copy the total you listed in Column A. Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......... $134,911.21

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule B/F o......cccccccccssssseeoooccoooosssss.... $=

4b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6) of Schedule BR Saaetae ae + $18,090.19

 

Your total liabilities $153,001.40

 

 

 

 

Summarize Your Income and Expenses

4. Schedule I: Your Income (Official Form 1061) 2
Copy your combined monthly income from line 12 of SCHECUIG I ....ccccteuuussussssseetec.. $4273.00

§. Sehedule J: Your Expenses (Official Form 106)
Copy your monthly expenses fram line 22c of Schedule eevee ta eaneunnn nmneeisscwnsaaicbus hiaschidinaiadatagsaavesinisandapie RLU RR ESA LEO $2,130.64

Official Form 1065um Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document Page 17 of 21
Case: 19-10021-BAH Doc #: 16 Filed: 01/26/19 Desc: Main Document Page 2 of 2

Mary E. Sherbourne 19-1002

Debtor 4 Case number (tino,

 

rst Name Midcle Maxe Last Meri

ER on=we: These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

oO No. You have nothing to report on this part of the form. Check this box and submit this form fo the court with your other schedules.

El ves

7. What kind of debt do you have?

©) Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 14 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 78 U.S.C. § 159,

O) your debts are not primarily consumer dobts, You have nothing to report on this part of the form, Check this box and submit
this form to the court with your other schedules.

 

8, From the Statement of Your Currant Monthly Income: Copy your total current monthly income from Official

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 1224-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14. ‘ 0.00
8. Copy the following special categories of claims from Part 4, line 6 of Schedule EF
Total claim
From Part 4 on Schedule EF, copy the following:
z ‘ 0.00
9a. Domestic support obligations (Copy line Ga.) &
. 0.00
9b. Taxes and certain other debts you owe the government, (Copy line 6b.) $
: ss past 0.00
8c. Claims fer death or personal injury while you were intoxicated. (Copy line 6c.) ee
3 0.00
9d. Student loans. (Copy line f,) §
$e, Obligations arising out of a separation agreement or divorce that you did not report as 5 0.00
priority claims. (Capy line 6g.)
‘ : s 0.00
9f. Debts to pension ar profit-sharing plans, and other similar debts, (Copy line Gh.) + §
9g. Total. Add lines 9a through 9f, 3 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document Page 18 of 21

In re:

Case No. 19-10021-BAH
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW HAMPSHIRE

MARY E. SHERBOURNE
fikia MARY E. WARDMAN
111 Old Pound Road
Antrim NH 03440
SSN: xxx-xx-9959

Chapter 13

Debtor,

SUPPLEMENT TO THE LIST OF CREDITORS

WILLIAM BRYK, Attorney for the Creditor, pursuant to LBR 1009 -1 (c) (4), herewith
submits a supplement to the list of creditors that includes the names and addresses of the
creditors added, which supplement conforms to the requirements of LBR 1007-2.

Dated: Antrim, New Hampshire
February 5, 2019

Dartmouth-Hitchcock
1 Medical Center Drive
Lebanon NH 03756

Harmon Law Offices, P.C.

150 California Street
Newton MA 02358

sees
WILLIAM BRYK (¢8NH07686)
Attomey for the Debtor
444 Clinton Road
Antrim NH 03440-3510
Telephone: (603) 588-2168
Email: wmbryk@gmail.com

Hillsborough County Sheriff's Office: Attn: D

329 Mast Road
Suite 109
Goffstown NH 03045
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document

Page 2 of 2

Hillsborough Superior Court North: Attn: Dock
300 Chestnut Street
Manchester NH 03101

Internal Revenue Service
80 Daniel Street

PO Box 9502
Portsmouth NH 03802

Monadnock Community Hospital
PO Box 746
Nashua NH 03061

New Hampshire Derm Clinic PLLC
454 Old Street Road

Suite 3092

Newton MA 02458

Town of Antrim: Attn: Tax Collector
66 Main Street

PO Box 517

Antrim NH 03440

Welts, White & Fontaine, P.C.
29 Factory Street

PO Box 507

Nashua NH 03061

Page 19 of 21
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document

In re:

Case No. 19-10021-BAH
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW HAMPSHIRE

MARY E, SHERBOURNE
tik’a MARY E. WARDMAN
111 Old Pound Road
Antrim NH 03440
SSN: xxx-xx-9959

Chapter 13

CERTIFICATE OF SERVICE

Page 20 of 21

Debtor.

WILLIAM BRYK, Attorney for the Creditor, pursuant to LBR 1009 -1 (c) (5), herewith
submits this certificate of service stating that notice to the following creditors added has been
given as required by Bankruptcy Rule 1009 and LBR 1009-1(f).

Dated: Antrim, New Hampshire

February 5, 2019

Dartmouth-Hitcheock
1 Medical Center Drive
Lebanon NH 03756

WILLIAM “ee (BNH07686)

Attorney for the Debtor

444 Clinton Road

Antrim NH 03440-3510
Telephone: (603) 588-2168
Email: wmbryk@gmail.com

Harmon Law Offices, P.C.

150 California Street
Newton MA 02358

Hillsborough County Sheriff's Office: Attn: D

329 Mast Road
Suite 109
Goffstown NH 03045
Case: 19-10021-BAH Doc #: 21 Filed: 02/06/19 Desc: Main Document

Page 2 of 2

Hillsborough Superior Court North: Attn: Dock

300 Chestnut Street
Manchester NH 03101

Internal Revenue Service
80 Daniel Street

PO Box 9502
Portsmouth NH 03802

Monadnock Community Hospital
PO Box 746
Nashua NH 03061

New Hampshire Derm Clinic PLLC
454 Old Street Road

Suite 3092

Newton MA 02458

Town of Antrim: Attn; Tax Collector
66 Main Street

PO Box 517

Antrim NH 03440

Welts, White & Fontaine, P.C.
29 Factory Street

PO Box 507

Nashua NH 03061

Page 21 of 21
